37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Charles T. SHERWIN, Plaintiff Appellant,v.UNITED STATES AIR FORCE, Defendant Appellee, AN andRonald G. SPROVERO;  Ronald L. Billmyer;  A.D. Talley;  B.R.Henderson;  Celia Smith;  Laverne Harper;  M.R. Peters;Robert Cutrell;  Robert Stroebel;  Donald Robinson;  JeffOsborne;  Brad Adams;  William Waller;  R.S. Burrus, Defendants.
No. 92-1678.
United States Court of Appeals, Fourth Circuit.
Submitted September 20, 1993.Decided October 11, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  W. Earl Britt, District Judge.  (CA-90-34-3-CIV-BR)
Charles T. Sherwin, Appellant Pro Se.
Eileen Coffey Moore, Office of the U.S. Atty., Raleigh, NC, for Appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER, HALL and HAMILTON, Circuit Judges.
PER CURIAM:


1
Charles T. Sherwin appeals from the district court's order granting summary judgment to Defendant on his complaint alleging a violation of the Privacy Act, 5 U.S.C.A. Sec. 552a (West 1977 & Supp.1993).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sherwin v. United States Air Force, No. CA-90-34-3-CIV-BR (E.D.N.C. Apr. 15, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED